DECISION.
Whereas, on May 1, 1913, the District Court of San Juan, Section 1, rendered judgment in the above-entitled case, from which judgment the defendant appealed on the 8th of the same month and on the 21st of the same month the said court granted the appellant an extension of time of 10 days, or until the 31st day of the said month, to file the statement of the case.
Whereas, the extension of time of 10 days for the filing’ of the statement of the case having expired and said statement of the case not having been filed, the time allowed for filing the transcript of the record in this court should be counted from May 8, 1913, on which the notice of appeal was filed, according to the provisions of rule 40 of this court the 30 days allowed the appellant by said rule for the filing of the transcript of the record in this court having expired on the 7th of the present month and the same not having been filed.
Therefore, in view of sections 299 (as amended by Act No. 70 of 1911) and 303 of the Code of Civil Procedure and rules 40 and 60 of this court, the motion is sustained and the appeal taken by the defendant, Porto Rico Motor Company, from the judgment rendered in said case by the District Court of San Juan, Section 1, on May 1,1913, is dismissed and it is ordered that this decision be certified to the trial court.

Appeal dismissed.

Chief Justice Hernández and Justices MacLeary, Wolf, del Toro and Aldrey concurred.